Exhibit 10.1

Execution Version

ESCROW AGREEMENT

THIS ESCROW AGREEMENT, dated as of November 6, 2012 (this “Agreement”), is by
and among Halcón Resources Corporation, a Delaware corporation (the “Company”),
U.S. Bank National Association, a national banking association, as trustee under
the Indenture (as defined herein) (“Trustee”) and U.S. Bank National
Association, a national banking association, as escrow and paying agent under
this Agreement (“Escrow Agent”).

RECITALS

WHEREAS, this Agreement is being entered into in connection with (i) the
Purchase Agreement dated as of October 23, 2012 (the “Purchase Agreement”),
among the Company, the Guarantors set forth on Schedule II to the Purchase
Agreement and the initial purchasers set forth on Schedule I to the Purchase
Agreement (the “Initial Purchasers”), and (ii) the Indenture dated as of even
date herewith (the “Indenture”), among the Company, the Guarantors named therein
and Trustee, governing the Company’s 8.875% Senior Notes due 2021 (the “Notes”);
and

WHEREAS, the Escrow Funds (as defined herein) will be released either to the
Company or to the Paying Agent (as defined herein) for the Notes as provided in
Section 4 of this Agreement.

STATEMENT OF AGREEMENT

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Definitions. The following terms have the following meanings when used in
this Agreement:

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions are not required to be open in the State of New York.

“Escrow Funds” means the Initial Deposit, together with any interest and other
income thereon from any investments made pursuant to Section 6 hereof. The
Escrow Funds are held for the benefit of holders of the Notes and do not
constitute property or an asset of the Company, and the Company has only a
contingent right to receive payment of the Escrow Funds on the terms and subject
to the conditions set forth in this Agreement.

“Initial Deposit” shall have the meaning set forth in Section 3 hereof.

“Paying Agent” means U.S. Bank National Association, in its capacity as paying
agent for the Notes.

“Release Certificate” means an officer’s certificate (which will be concurrently
delivered to Trustee) substantially in the form of Exhibit A to this Agreement,
signed by the Chief Executive Officer, the Chief Financial Officer or any
Executive Vice President of the Company, certifying to Escrow Agent on behalf of
the Company as to the matters specified in



--------------------------------------------------------------------------------

Exhibit A, directing Escrow Agent to disburse the Escrow Funds in accordance
with the payment instructions contained in the certificate.

“Special Mandatory Redemption” means the mandatory redemption of the Notes
pursuant to Section 3.8 of the Indenture.

“Special Mandatory Redemption Notice” means written notice from the Company to
Escrow Agent in accordance with Section 3.8 of the Indenture specifying (a) that
the Special Mandatory Redemption is required and (b) the date fixed for the
Special Mandatory Redemption.

Any capitalized terms used in this Agreement and not defined herein have the
meanings attributed thereto in the Indenture.

2. Appointment of and Acceptance by Escrow Agent. The Company and Trustee hereby
appoint Escrow Agent to serve as escrow agent hereunder. Escrow Agent hereby
accepts such appointment and, upon receipt by wire transfer of the Initial
Deposit in accordance with Section 3 below, agrees to hold, invest and disburse
the Escrow Funds subject to and in accordance with this Agreement.

3. Creation of Escrow Funds. On the date hereof, the Initial Purchasers will, at
the direction of the Company, transfer the sum of $725,602,500 to Escrow Agent,
by wire transfer of immediately available funds (the “Initial Deposit”), to the
following account (the “Escrow Account”):

Bank: U.S. Bank National Association

ABA#: 091000022

Account: A/C 180121167365

BNF: USBANK CT WIRE CLRG

F/F/C: Account Number: 201126000; Account Name: Halcon Resources

Attn: Steven Finklea/Michael Popham

4. Disbursement of Escrow Funds.

(a) Completion of Williston Basin Acquisition. Subject to the following
sentence, if, prior to December 31, 2012, the Company delivers to Escrow Agent a
Release Certificate, Escrow Agent will liquidate the Escrow Funds then held by
it and disburse all Escrow Funds according to the payment instructions contained
in the Release Certificate. The Company shall provide Escrow Agent at least two
Business Days prior notice of the anticipated delivery of the Merger
Certificate, unless otherwise agreed by Escrow Agent.

(b) Special Mandatory Redemption. If Escrow Agent receives the Special Mandatory
Redemption Notice, then Escrow Agent will disburse all Escrow Funds directly to
the Paying Agent on or before 11:00 a.m., New York City time, on the date fixed
for the Special Mandatory Redemption specified in such notice. If Escrow Agent
receives a notice of a Special Mandatory Redemption, Escrow Agent will liquidate
the Escrow Funds then held by it sufficiently prior to the mandatory redemption
date, and in any event no later than the Business Day prior to the mandatory
redemption date, to permit it to release all Escrow Funds to the Paying Agent.

 

2



--------------------------------------------------------------------------------

(c) If the Escrow Agent receives a notice from the Trustee that the principal of
and accrued interest on the Notes (the “Default Amount”) has become immediately
due and payable pursuant to Section 6.2 of the Indenture and either (i) a court
of competent jurisdiction by final and nonappealable judgment determines that
the acceleration of the Notes was appropriate as a result of a bona fide Event
of Default under the Indenture or (ii) such acceleration is not rescinded on or
prior to December 31, 2012, the Escrow Agent will promptly liquidate all Escrow
Funds then held by it and will release to the Paying Agent for payment to the
holders of the Notes an amount of Escrow Funds sufficient to pay the Default
Amount.

5. Suspension of Performance; Disbursement Into Court. If, at any time, there
exists any dispute with respect to the holding or disposition of any portion of
the Escrow Funds or any other obligations of Escrow Agent hereunder, or if at
any time Escrow Agent is unable to determine, to Escrow Agent’s sole
satisfaction, the proper disposition of any portion of the Escrow Funds or
Escrow Agent’s proper actions with respect to its obligations hereunder, or if
Trustee has not within 30 days of the furnishing by Escrow Agent of a notice of
resignation under Section 7 hereof, appointed a successor Escrow Agent to act
hereunder, then Escrow Agent may, in its sole discretion, take either or both of
the following actions:

(a) suspend the performance of any of its obligations (including without
limitation any disbursement obligations) under this Agreement until such dispute
or uncertainty has been resolved to the sole satisfaction of Escrow Agent or
until a successor Escrow Agent has been appointed (as the case may be); provided
however, that Escrow Agent will continue to invest the Escrow Funds in
accordance with Section 6 hereof; and/or

(b) petition (by means of an interpleader action or any other appropriate
method) any court of competent jurisdiction, in any venue convenient to Escrow
Agent, for instructions with respect to such dispute or uncertainty, and, to the
extent required by law, pay into such court, for holding and disposition in
accordance with the instructions of such court, all Escrow Funds held by it.

Escrow Agent will have no liability to the Company, the holders of the Notes or
any other person, except for Escrow Agent’s fraud, willful misconduct or gross
negligence, with respect to any such suspension of performance or disbursement
into court, specifically including any liability or claimed liability that may
arise, or be alleged to have arisen, out of or as a result of any delay in the
disbursement of Escrow Funds or any delay in or with respect to any other action
required or requested of Escrow Agent.

6. Investment of Funds. The Company may from time to time instruct Escrow Agent
in writing to invest the Escrow Funds from time to time in the investments
indicated on Exhibit B attached hereto, which investments shall be made in the
name of the Company. In the absence of such direction, the funds shall remain
uninvested. Escrow Agent may, without notice to the Company, liquidate any
investments held in order to provide funds necessary to make required payments
under this Agreement. All investment earnings shall become part of the Escrow
Funds and investment losses shall be charged against the Escrow Funds. Escrow
Agent shall not be liable for losses, penalties or charges incurred upon any
sale or purchase of any such investment except for Escrow Agent’s fraud, willful
misconduct or gross negligence.

 

3



--------------------------------------------------------------------------------

Except as otherwise set forth herein, Escrow Agent does not have any interest in
the Escrow Funds deposited hereunder but is serving as escrow holder only and
having only possession thereof. The Company will pay or reimburse Escrow Agent
and Trustee upon request for any transfer taxes or other taxes relating to the
Escrow Funds incurred in connection herewith and will indemnify and hold
harmless Escrow Agent and Trustee with respect to any amounts that it is
obligated to pay in the way of such taxes, in each case to the reasonable
satisfaction of Escrow Agent and Trustee. Any payments of income from the Escrow
Account will be subject to United States federal withholding tax regulations
then in force. The Company will complete and provide Escrow Agent with an
appropriate W-9 form for taxpayer identification number certifications, or W-8
forms for non-resident alien certifications, as requested. It is understood that
Escrow Agent will be responsible for income reporting only with respect to
income earned on investment of funds which are a part of the Escrow Funds and is
not responsible for any other reporting. All interest or other income earned
under this Agreement shall be allocated to the Company and reported, as and to
the extent required by law, by Escrow Agent to the Internal Revenue Service
(“IRS”), or any other taxing authority, on IRS Form 1099 or 1042-S (or other
appropriate form) as income earned from the Escrow Funds by the Company whether
or not said income has been distributed during such year. Any other tax returns
required to be filed will be prepared and filed by the Company with the IRS and
any other taxing authority as required by law. The parties acknowledge and agree
that Escrow Agent shall have no responsibility for the preparation and/or filing
of any income, franchise or any other tax return with respect to the Escrow
Account or any income earned by the Escrow Funds. Escrow Agent shall withhold
any taxes it deems appropriate, including but not limited to required
withholding in the absence of proper tax documentation, and shall remit such
taxes to the appropriate authorities. The provisions of this paragraph will
survive the termination of this Agreement or the earlier resignation or removal
of Escrow Agent.

7. Resignation of Escrow Agent. Escrow Agent may resign from the performance of
its duties hereunder at any time by giving ten Business Days’ prior written
notice to Trustee and the Company. Such resignation will take effect upon the
appointment of a successor Escrow Agent as provided herein below. Within ten
Business Days of any such notice of resignation, the Company will appoint a
successor Escrow Agent hereunder, which shall be a commercial bank, trust
company or other financial institution with a combined capital and surplus in
excess of $250.0 million. If the Company has failed to appoint a successor
Escrow Agent within the ten Business Days following the delivery of the Escrow
Agent’s notice of resignation, the Escrow Agent may petition any court of
competent jurisdiction for the appointment of a successor Escrow Agent or for
other appropriate relief, and any such resulting appointment shall be binding
upon the Company.

8. Successor Escrow Agent. On the acceptance in writing of any appointment as
Escrow Agent hereunder by a successor Escrow Agent, such successor Escrow Agent
will succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Escrow Agent under this Agreement, and the retiring
Escrow Agent will be discharged from its duties and obligations under this
Agreement, but will not be discharged from any liability for actions taken as
Escrow Agent hereunder prior to such succession. After any retiring Escrow
Agent’s resignation, the provisions of this Agreement will inure to its benefit
as to any actions taken or omitted to be taken by it while it was Escrow Agent
under this Agreement. The retiring Escrow Agent will transmit all records
pertaining to the Escrow Funds and will pay the

 

4



--------------------------------------------------------------------------------

Escrow Funds to the successor Escrow Agent, after making copies of such records
as the retiring Escrow Agent deems advisable. If a successor Escrow Agent has
not accepted such appointment by the end of such 10 Business Day period or such
successor escrow agent has not become so bound, Escrow Agent may, in its
reasonable discretion, deliver the Escrow Funds to Trustee at the address
provided herein or may apply to a court of competent jurisdiction for the
appointment of a successor escrow agent or for other appropriate relief.

9. Liability of Escrow Agent.

(a) Escrow Agent will have no liability or obligation with respect to the Escrow
Funds except for Escrow Agent’s fraud, willful misconduct or gross negligence,
and Escrow Agent shall not be required to expend or risk any of its own funds or
otherwise incur any liability, financial or otherwise, in the performance of any
of its duties hereunder. Escrow Agent’s sole responsibility will be for the
safekeeping, investment and disbursement of the Escrow Funds in accordance with
the terms of this Agreement. Escrow Agent will have no implied duties or
obligations and will not be charged with knowledge or notice of any fact or
circumstance not specifically set forth herein. Under no circumstances will the
Escrow Agent be deemed to be a fiduciary to the Company or any other person
under this Agreement. Escrow Agent may rely upon any instrument, not only as to
its due execution, validity and effectiveness, but also as to the truth and
accuracy of any information contained therein, which Escrow Agent shall in good
faith believe to be genuine, to have been signed or presented by the person or
parties purporting to sign the same and to conform to the provisions of this
Agreement. Concurrently with the execution of this Agreement, the Company shall
deliver to the Escrow Agent authorized signers’ forms in the form of Exhibit C
attached to this Escrow Agreement. In no event will Escrow Agent be liable for
incidental, indirect, special, consequential or punitive damages. Escrow Agent
will not be obligated to take any legal action or commence any proceeding in
connection with the Escrow Funds, any account in which Escrow Funds are
deposited, this Agreement, or to appear in, prosecute or defend any such legal
action or proceeding. Escrow Agent may consult legal counsel selected by it in
the event of any dispute or question as to the construction of any of the
provisions hereof or of any other agreement or of its duties hereunder, or
relating to any dispute involving any party hereto, and will incur no liability
in acting in accordance with the opinion or instruction of such counsel. Escrow
Agent shall not be under any duty to give the Escrow Funds held by it hereunder
any greater degree of care than it gives similar escrow property held by U.S.
Bank National Association for similar escrow accounts and shall not be required
to invest any funds held hereunder except as directed in this Agreement.
Uninvested funds held hereunder shall not earn or accrue interest. When Escrow
Agent acts on any information, instructions, communications (including, but not
limited to, communications with respect to the delivery of securities or the
wire transfer of funds) sent by telex, facsimile, e-mail or other form of
electronic or data transmission, Escrow Agent, absent fraud, gross negligence or
willful misconduct, shall not be responsible or liable in the event such
communication is not an authorized or authentic communication of the party
purporting to have sent it, or is not in the form sent or intended to have been
sent by the party purporting to have sent it (whether due to fraud, distortion
or otherwise). In the event of any ambiguity or uncertainty hereunder or in any
notice, instruction or other communication received by Escrow Agent hereunder,
Escrow Agent may, in its sole discretion, refrain from taking any action other
than to retain possession of the Escrow Funds, unless Escrow Agent receives
written instructions, signed by the parties required to execute an amendment
hereunder to the provisions under which such ambiguity or uncertainty arises,
which eliminates such ambiguity or uncertainty.

 

5



--------------------------------------------------------------------------------

(b) Escrow Agent will not incur any liability, except for Escrow Agent’s fraud,
willful misconduct or gross negligence, for not performing any act or fulfilling
any duty, obligation or responsibility hereunder by reason of any occurrence
beyond the control of Escrow Agent (including but not limited to any act or
provision of any present or future law or regulation or governmental authority,
any act of God or war, fire, terrorism, floods, strikes, or electrical outages
related thereto or the unavailability of the Federal Reserve Bank wire or telex
or other wire or communication facility). Escrow Agent shall have no duty to
verify or confirm any of the representations contained in the Release
Certificate and shall have no responsibility therefor other than to confirm that
it is substantially in the form attached hereto. Escrow Agent shall be entitled
to conclusively rely on the instructions of the Company or Trustee, as
applicable. Trustee shall have no duties or responsibilities with respect to the
Release Certificate or its contents.

(c) Escrow Agent is authorized, in its sole discretion, to comply with orders
issued or process entered by any court with respect to the Escrow Funds, without
determination by Escrow Agent of such court’s jurisdiction in the matter. If any
portion of the Escrow Funds is at any time attached, garnished or levied upon
under any court order, or in case the payment, assignment, transfer, conveyance
or delivery of any of the Escrow Funds shall be stayed or enjoined by any court
order, or in case any order, judgment or decree shall be made or entered by any
court affecting the Escrow Funds or any part thereof, then and in any such
event, Escrow Agent is authorized, in its sole discretion, to rely upon and
comply with any such order, writ, judgment or decree which it is advised by
legal counsel selected by it is binding upon it without the need for appeal or
other action; and if Escrow Agent complies with any such order, writ, judgment
or decree, it will not be liable to any of the parties hereto or to any other
person or entity by reason of such compliance even though such order, writ,
judgment or decree may be subsequently reversed, modified, annulled, set aside
or vacated.

10. Indemnification of Escrow Agent. The Company will be liable for and will
reimburse and indemnify Escrow Agent and its affiliates and their respective
successors, assigns, directors, officers, managers and employees (the
“Indemnitees”), and hold the Indemnitees harmless from and against any and all
claims, losses, liabilities, costs, damages or expenses (including reasonable
attorneys’, agents’ and professional advisers’ fees and expenses) (collectively,
“Losses”) arising from or in connection with or related to this Agreement or
being Escrow Agent hereunder (including but not limited to Losses incurred by
Escrow Agent in connection with its successful defense, of any claim of gross
negligence, willful misconduct or bad faith on its part as determined by a court
of competent jurisdiction in a final and non-appealable decision); provided,
however, that nothing contained herein will require an Indemnitee to be
indemnified for Losses caused by its gross negligence, willful misconduct or bad
faith as determined by a court of competent jurisdiction in a final and
non-appealable decision. The provisions of this Section 10 will survive the
termination of this Agreement or the earlier resignation or removal of Escrow
Agent.

 

6



--------------------------------------------------------------------------------

11. Fees and Expenses of Escrow Agent. The Company has agreed to pay the fees
and expenses of Escrow Agent for its services hereunder as shall have been
agreed to by the Company and Escrow Agent.

12. Notice. All notices and other communications hereunder shall be in writing
and shall be deemed to have been validly served, given or delivered three days
after deposit in the United States mails, by certified mail with return receipt
requested and postage prepaid, when delivered personally, one day after delivery
to any overnight courier, or when transmitted by facsimile transmission
facilities, and addressed to the party to be notified as follows:

If to Escrow Agent or Trustee, at:

U.S. Bank National Association

5555 San Felipe Street, Suite 1150

Houston, Texas 77056

Facsimile: 713-235-9213

Attention: Steven A. Finklea, CCTS – Vice President

If to Company:

Halcón Resources Corporation

1000 Louisiana, Suite 6700

Houston, Texas 77002

Attention: General Counsel

With a copy (which shall not constitute notice) to:

Thompson & Knight LLP

333 Clay Street, Suite 3300

Houston, Texas 77002

Attention: William T. Heller IV

or to such other address as each party may designate for itself by like notice.

13. No Third-Party Beneficiary; Amendment or Waiver. This Agreement is for the
benefit of the parties hereto and their respective successors and is not
intended to be for the benefit of any third-parties. This Agreement may be
changed, waived, discharged or terminated only by a writing signed by the
Issuer, Trustee and Escrow Agent; provided, that any amendment to Section 4 also
will require the consent of holders of record of all the then outstanding Notes.
No delay or omission by any party in exercising any right with respect to this
Agreement will operate as a waiver. A waiver on any one occasion will not be
construed as a bar to, or waiver of, any right or remedy on any future occasion.

14. Severability. To the extent any provision of this Agreement is prohibited by
or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

 

7



--------------------------------------------------------------------------------

15. Governing Law. This Agreement and any claim, controversy or dispute arising
out of or relating to this Agreement shall be construed and interpreted in
accordance with the internal laws of the State of New York without giving effect
to the conflict of laws principles thereof.

16. Entire Agreement. This Agreement constitutes the entire agreement among the
parties relating to the holding, investment and disbursement of the Escrow Funds
and sets forth in their entirety the obligations and duties of Escrow Agent with
respect to the Escrow Funds.

17. Binding Effect. All of the terms of this Agreement, as amended from time to
time, shall be binding upon, inure to the benefit of and be enforceable by the
respective successors and assigns of Trustee and Escrow Agent and the Company.

18. Execution in Counterparts. This Agreement may be executed in two or more
counterparts, which when so executed shall constitute one and the same agreement
or direction.

19. Termination. Other than as expressly set forth herein, upon the first to
occur of the disbursement of all amounts in the Escrow Funds under Section 4 of
this Agreement or the disbursement of all amounts in the Escrow Funds into court
under Section 5 of this Agreement, this Agreement will terminate and, except as
otherwise provided in Section 9 of this Agreement, Escrow Agent will have no
further obligation or liability whatsoever with respect to this Agreement or the
Escrow Funds.

20. Dealings. Escrow Agent and any stockholder, director, officer or employee of
Escrow Agent may buy, sell, and deal in any of the securities of the Company and
become pecuniarily interested in any transaction in which the Company may be
interested, and contract and lend money to the Company and otherwise act as
fully and freely as though it were not Escrow Agent under this Agreement.
Nothing in this Agreement will preclude Escrow Agent from acting in any other
capacity for the Company or for any other entity.

21. Security Advice Waiver. Trustee and the Company acknowledge that regulations
of the Comptroller of the Currency may grant them the right to receive brokerage
confirmations of the security transactions as they occur. Trustee and the
Company specifically waive such notification to the extent permitted by law and
will receive periodic cash transaction statements that will detail all
investment transactions.

22. Patriot Act. To help the government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account. For a non-individual person such as a business entity, a charity, a
trust or other legal entity Escrow Agent will ask for documentation to verify
its formation and existence as a legal entity. Escrow Agent may also ask to see
financial statements, licenses, identification and authorization documents from
individuals claiming authority to represent the entity or other relevant
documentation and the parties to this Agreement agree to provide Escrow Agent
with such information as it may request in accordance with this Section 22.

 

8



--------------------------------------------------------------------------------

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

COMPANY HALCÓN RESOURCES CORPORATION By:  

/s/ David S. Elkouri

Name:   David S. Elkouri Title:   Executive Vice President and General Counsel

Signature Page to Escrow Agreement



--------------------------------------------------------------------------------

TRUSTEE

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

By:  

/s/ Steven A. Finklea

Name:   Steven A. Finklea Title:   Vice President ESCROW AGENT

U.S. BANK NATIONAL ASSOCIATION,

as Escrow Agent

By:  

/s/ Steven A. Finklea

Name:   Steven A. Finklea Title:   Vice President

Signature Page to Escrow Agreement



--------------------------------------------------------------------------------

Exhibit A

Form of Release Certificate

Officer’s Certificate

of

Halcón Resources Corporation

This Release Certificate is being delivered to Escrow Agent under Section 4(a)
of the Escrow Agreement, dated as of November 6, 2012 (the “Agreement”), among
Halcón Resources Corporation, a Delaware corporation (the “Company”), U.S. Bank
National Association, a national banking association, as trustee under the
Indenture (“Trustee”), and U.S. Bank National Association, a national banking
association, as escrow agent (“Escrow Agent”). Concurrently, this Certificate
also is being delivered to Trustee. Capitalized terms used but not defined in
this Certificate have the respective meanings specified in the Agreement. The
undersigned officer of the Company hereby certifies that:

The conditions to closing of the Company’s acquisition of certain acreage
prospective for the Bakken and Three Forks formations held in two limited
liability companies (the “Williston Basin Acquisition”) pursuant to the terms of
the Reorganization and Interest Purchase Agreement, dated as of October 19, 2012
(the “Acquisition Agreement”), by and between Halcón Energy Properties, Inc., a
wholly owned subsidiary of the Company, and Petro-Hunt, L.L.C. and Pillar
Energy, LLC, have been satisfied or are capable of being immediately satisfied
(other than conditions related to funding) and the Williston Basin Acquisition
is expected to close substantially concurrently with the release of the Escrow
Funds, in each case on substantially the terms contemplated by the Acquisition
Agreement, with any such changes as the Company has reasonably determined are
appropriate, provided that the overall benefits of the transaction are
consistent in all material respects with the benefits of the transaction to the
Company as described in the Offering Memorandum dated October 23, 2012 relating
to the offering of the Notes.

Escrow Agent is hereby directed to disburse immediately by wire all Escrow Funds
to, or for the account of the Company, as follows:

 

Recipient

  

Amount

   $    Balance of Escrow Funds



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, through the undersigned officer, has signed
this Release Certificate this day of , 2012.

 

HALCÓN RESOURCES CORPORATION By:  

 

Name:  

 

Title:  

 

Signature Page to Release Certificate



--------------------------------------------------------------------------------

Exhibit B

Authorized Investments

None.



--------------------------------------------------------------------------------

EXHIBIT C

Certificate as to Authorized Signatures

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of Halcón
Resources Corporation (the “Company”) and are authorized to initiate and approve
transactions of all types for the escrow account or accounts established under
the Escrow Agreement to which this Exhibit C is attached, on behalf of the
Company.

 

Name / Title   

Specimen Signature

Floyd C. Wilson

Chairman and Chief Executive Officer

  

/s/ Floyd C. Wilson

Signature

Mark J. Mize

Executive Vice President, Chief Financial

Officer and Treasurer

  

/s/ Mark J. Mize

Signature

David S. Elkouri

Executive Vice President and General Counsel

  

/s/ David S. Elkouri

Signature